DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9, 10, filed 03/22/2022, with respect to claims 1, 3 – 10, 12 – 17 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 10, 12 – 17 under 35 USC 103 has been withdrawn. 
Applicant argues that neither Toiyama nor VanBlon et al. teach automatically detect a user age range associated with the first external utterance and/or the second external utterance; automatically configure a time threshold period based on the user age range; the management unit is further configured to receive a third external utterance input; in response to the third external utterance being received after the second external utterance within the automatically configured time threshold period and being an utterance other than the prepared and managed voice command triggering audio data item, the controller is further configured to interpret the third external utterance as a control content and to control the one or more devices based on the third external utterance; and in response to that the third external utterance is received after the second external utterance outside the automatically configured time threshold period, the controller is further configured to provide a prompt for a user to input the desired utterance and determine whether the third external utterance is the desired utterance rather than controlling the one or more devices based on the third eternal utterance (Amendment, pages 9, 10).

Allowable Subject Matter
Claims 1, 3 – 10, 12 – 17 are allowed over the prior art made of record. The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (automatically detect a user age range associated with the first external utterance and/or the second external utterance; automatically configure a time threshold period based on the user age range; the management unit is further configured to receive a third external utterance input; in response to the third external utterance being received after the second external utterance within the automatically
configured time threshold period and being an utterance other than the prepared and managed voice command triggering audio data item, the controller is further configured to interpret the third external utterance as a control content and to control the one or more devices based on the third external utterance; and in response to that the third external utterance is received after the second external utterance outside the automatically configured time threshold period, the controller is further configured to provide a prompt for a user to input the desired utterance and determine whether the third external utterance is the desired utterance rather than controlling the one or more devices based on the third eternal utterance.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658